DETAILED ACTION
This office action is in response to the remarks filed on 03/28/2022. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in claim 2.  Therefore, the “additional logic to drive switching of…” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houston et al. US 2016/0352128 in view of Konoshi US 2011/0205917.

	Regarding Claim 1, Houston teaches (Figures 1-5 and 8) a current booster (111, par. 11) comprising: a buck-type converter (207) including: an input node (204); an output node (208); an inductor (L0) connected in series between the input and output nodes; a first capacitor (C0) connecting between the output node and ground (gnd); a second capacitor (CI) connecting between the input node and ground; a first switch (Q1) connected in series between the input node and the inductor; and a second switch (Q2) connecting a node between the first switch and the inductor to ground; a controller  (209 and 501) operatively connected to control switching of the first and second switches, wherein the controller includes logic (See Fig. 5 circuitry producing PWM signal) configured to drive switching of the first and second switches in a first mode (first or second mode) to maintain voltage at the output node if current at the input node is below a set point (IA_MAX), and in a second mode (third mode)  to maintain constant current at the input node if current at the input node reaches the set point. (For Example: Paragraphs 17-23 and 32-37)
	Houston does not teach wherein the set point varies in a way that accounts for expected cable resistance variations.
	Konishi teaches (Figures 3-6) wherein the set point  (threshold) varies in a way that accounts for expected cable resistance variations (Figure 5 with 64, resistance in cable and length of cable). (For Example: Paragraphs 31-33)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Houston to include wherein the set point varies in a way that accounts for expected cable resistance variations, as taught by Konishi to provide a variable set point which considers resistance variations and improve controller functions. 

	Regarding Claim 2, Houston teaches (Figures 1-5 and 8) further comprising: a selector (211) operatively connected to each of the input and output nodes (204 and 208), and operatively connected to the controller (209 and 501) to select whether input for the controller is provided from the input node or from the output node, wherein the controller and the selector include additional logic (Fig. 5, at 500 producing Vc) to drive switching of the first and second switches (Q1-Q2) in the first mode (First or second mode) wherein voltage at the output node controls buck-type converter duty cycle to maintain voltage at the output node (when the controller uses VO_ERR) if current at the input node is below the set point (IA_MAX), and to drive switching of the first and second switches (Q1-Q2) in the second mode  (third mode) wherein current from the input node controls buck-type converter duty cycle to maintain constant current at the input node if current at the input node is equal to or above the set point. (For Example: Paragraphs 17-23 and 32-37)
	Regarding Claim 3, Houston teaches (Figures 1-5 and 8)wherein the selector  (211) includes at least one of: a diode switch; a controlled switch from a comparator configured to switch on the set point; and/or a switch (at 511) controlled by a signal from the controller (from 501). (For Example: Paragraphs 17-23 and 32-37)
	Regarding Claim 4, Houston teaches (Figures 1-5 and 8) wherein the controller  (209 and 501) is operatively connected to receive current (IA) at the input node (204) to control switching of the first and second switches (Q1-Q2) in the second mode (third mode). (For Example: Paragraphs 17-23 and 32-37)
	Regarding Claim 5, Houston teaches (Figures 1-5 and 8) wherein the controller (209 and 501) is operatively connected to receive voltage (Vin) at the input node (204) to control switching of the first and second switches (Q1-Q2) in the second mode (third mode). (For Example: Paragraphs 17-23 and 32-37)
	Regarding Claim 8, Houston teaches (Figures 1-5 and 8), wherein the buck-type converter (208) is configured as at least one of the following configurations: a synchronous buck, fly-buckTM topology, single switch forward, two switch forward, bridge, resonant, and/or quasi-resonant.
	Regarding Claim 9, Houston teaches (Figures 1-5 and 8), wherein the first switch includes a MOSFET (Q1).
	Regarding Claim 10, Houston teaches (Figures 1-5 and 8) wherein the second switch includes at least one of a diode configured to switch based on duty cycle of the buck-type converter in the first and second modes without direct input from the controller; or a MOSFET (Q2).
	Regarding Claim 11, Houston teaches (Figures 1-5 and 8) further comprising: a load (113) connected to be powered from the output node of the buck-type converter (with Vo); and a voltage source (101 and 103) connected by a wireline to the input node of the buck-type converter (See Fig. 1) for providing power to the load conditioned by the buck-type converter. (For Example: Paragraphs 17-23 and 32-37)
	Regarding Claim 13, Houston teaches (Figures 1-5 and 8) a method of boosting current (par. 11 the converter can be a boost converter) comprising: supplying electrical power to a load (113) through a current booster (207), wherein the current booster in a first mode (first or second mode) maintains a voltage applied to the load (voltage at 113) if current input to the current booster is below a set point (IA_MAX), and wherein the current booster in a second mode (Third mode) maintains input current to the current booster if the input current to the current booster reaches the set point. (For Example: Paragraphs 17-23 and 32-37)
	Houston does not teach wherein the set point varies in a way that accounts for expected cable resistance variations.
	Konishi teaches (Figures 3-6) wherein the set point  (threshold) varies in a way that accounts for expected cable resistance variations (Figure 5 with 64, resistance in cable and length of cable). (For Example: Paragraphs 31-33)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Houston to include wherein the set point varies in a way that accounts for expected cable resistance variations, as taught by Konishi to provide a variable set point which considers resistance variations and improve controller functions.
	Regarding Claim 14, Houston teaches (Figures 1-5 and 8) wherein maintaining the input current (IA) includes capping the input current in the second mode (Third mode) after the input current to the current booster reaches the set point (IA_MAX) and thereafter returning the current booster to the first mode (first or second mode) if demand from the load (113) allows the input current to the current booster to drop below the set point. (For Example: Paragraphs 17-23 and 32-37)	 
	Regarding Claim 16, Houston teaches (Figures 1-5 and 8) further comprising at least one of a current measurement resistor (par. 23) and/or a Hall Effect device operatively connected to measure current at the input node for input to the controller (see Fig. 2 and 5). (For Example: Paragraphs 17-23 and 32-37)	

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houston et al. US 2016/0352128 in view of Konoshi US 2011/0205917 and further in view of  Rexha et al. US .
	Regarding Claim 7, Houston teaches (Figures 1-5 and 8) a controller.
	Houston does not teach wherein the controller is programmed with machine readable instructions to switch between the first and second modes at the set point wherein the set point varies in a way that changes to be refined based on voltage and/or current measurements locally or using telemetry.
	Rexha teaches (Figures 1-12) wherein the controller (496 and 80) is programmed with machine readable instructions (Col. 8 lines 65-67) to switch between the first and second modes (mode of operation) at the set point wherein the set point varies in a way that changes to be refined based on voltage and/or current measurements (Figures 4 and 7) locally or using telemetry (with 80). (For Example: Col. 8 lines 60-67 and Col. 9)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Houston to include wherein the controller is programmed with machine readable instructions to switch between the first and second modes at the set point wherein the set point varies in a way that changes to be refined based on voltage and/or current measurements locally or using telemetry, as taught by Rexha to provide a variable set point which takes into account  variations in the system and improve controller functions. 
	Regarding Claim 12, Houston teaches (Figures 1-5 and 8) a method.
	Houston does not teach wherein the load includes a motor.
	Rexha teaches (Figures 1-12) wherein the load includes a motor (Col. 6 lines 3-6). (For Example: Col. 8 lines 60-67 and Col. 9)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Houston to include wherein the load includes a motor, as taught by Rexha to provide a variable set point which takes into account  variations in the system and improve controller functions. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houston et al. US 2016/0352128 in view of Konoshi US 2011/0205917 and further in view of  Celani et al. US 2013/0057225.
	Regarding Claim 15, Houston teaches (Figures 1-5 and 8) further comprising switching the current booster (Fig. 2) from the first mode to the second mode (first or second to third mode). (For Example: Paragraphs 17-23 and 32-37)
	Houston does not teach wherein the set point corresponds to a point of maximum power transfer through the current booster to the load.
	Celani teaches (Figures 1-3 and 5) wherein the set point corresponds to a point of maximum power transfer (MPPT or MP) through the circuit to the load. (For Example: Paragraphs 32-37)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Houston to include wherein the set point corresponds to a point of maximum power transfer through the current booster to the load, as taught by Celani to improve power output capabilities and efficiency. 
Claim 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Houston et al. US 2016/0352128 in view of Konoshi US 2011/0205917 and further in view of Dorel US 6047784.
	Regarding Claim 17-19, Houston teaches (Figures 1-5 and 8) a circuit.
	Houston does not teach wherein the motor is a brushless direct current motor (BLDC), wherein the motor is connected to drive a downhole tool, wherein the downhole tool includes at least one of a tractor, a drill, a mill, and/or a cutter.
	Dorel teaches (Figure 1) wherein the motor is a brushless direct current motor (Claim 7 or 8), wherein the motor is connected to drive a downhole tool (drill, Fig. 1 ), wherein the downhole tool includes at least one of a tractor, a drill (Claim 10), a mill, and/or a cutter. (For Example: Col. 3)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Houston to include wherein the motor is a brushless direct current motor (BLDC), wherein the motor is connected to drive a downhole tool, wherein the downhole tool includes at least one of a tractor, a drill, a mill, and/or a cutter, as taught by Dorel to improve versatility by providing power to different types of loads. 

Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive. 
Applicant argued that “Here, the Office Action recognizes that the cited portions of Houston fail to disclose a set point that varies in a way that accounts for expected cable resistance variations as now recited in pending  Claims 1 and 13. The Office Action attempts to cure this deficiency of Houston by alleging that 1 [0031]-[0033] of Konishi disclose this feature. However, this cited portion of Konishi does not disclose a set point that varies in a way that accounts for expected cable resistance variations.” However, the examiner is entitled to the broadest reasonable interpretation. In this case Konishi teaches in paragraph 32 “The CPU 60 controls the resistance value of the variable resistor 64, such that the threshold value voltage according to the length of the cable 16 is input to the input terminal on the minus side of the comparator 62.”. The system of Konishi takes into account the resistance and the length  (with the variable resistor 64) therefore, the claim limitations are met by the prior art.
	Applicant argued that “Therefore, per the above-cited portions of the MPEP, the applied combination of the cited portions of Houston and Konishi does not establish a conclusion of obviousness for pending Claims 1 and 13. As such, the applied combination of the cited portions of Houston and Konishi does not provide a prima facie case of obviousness for pending Claims 1 and 13 and claims that depend thereon.”  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as mentioned above the Konishi reference teaches the claim limitations  with par. 32 because the resistance and the length of the cable are taken into account with the variable resistor 64 for purposes expected cable variations. A person having ordinary skill in the art would then combine said reference to improve the controller function by taking into account the different characteristic of the cable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838